Citation Nr: 0309699	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an effective date earlier than January 
22, 1999 for a total evaluation for hearing loss.

2.	Entitlement to an effective date earlier than October 6, 
1998 for a grant of entitlement to a total disability 
rating based on individual unemployability due to 
service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946 and again from March 1951 to March 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 10, 2000 and a copy of the 
transcript of that hearing has been associated with the 
record on appeal.

This case was previously before the Board and was remanded to 
the RO in July 2000.  Because of changes in the law, the case 
must again be remanded to the RO before it is ready for 
appellate review.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that the veteran's claim 
was remanded to the RO in July 2000.  Subsequent to that 
remand, the RO gathered additional evidence.  Upon receipt 
and review of the medical records, the RO concluded that an 
earlier effective date was not warranted for either the 
veteran's hearing loss or his total disability rating based 
on individual unemployability.  The RO subsequently issued a 
Supplemental Statement of the Case (SSOC) dated in August 
2001.  The SSOC discussed the RO's conclusions as to why 
earlier effective dates were not warranted.  The Board notes 
that the RO did not inform the veteran of the provisions of 
the VCAA or the application of the VCAA to his claim.  In 
addition the RO did not advise him as to what evidence he 
needed to submit to substantiate his increased rating claim, 
and as to what evidence the RO would help him to obtain.  

The Board attempted to notify the veteran of the provisions 
of the VCAA and his obligations under the law by sending a 
letter dated in September 2002.  However, a recent decision 
of the United States Court of Appeals for the Federal Circuit 
has impacted the Board's authority to send this type of 
notification letter.  The decision noted that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," is contrary to 38 U.S.C.A. § 5103, which 
allows a one year period.  See, Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Accordingly, the Board finds that 
VA has not satisfied its duty under the VCAA to notify and 
assist the veteran with regards to his claim.  



A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  The RO 
should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied with 
and satisfied.  In particular, the RO should 
inform the appellant of the type of evidence 
required from him to substantiate his claim for 
earlier effective dates for a total disability 
evaluation for hearing loss, and a total 
disability rating based on individual 
unemployability.  He should be advised that 
such evidence needs to demonstrate that an 
earlier effective date is warranted.  The 
appellant should also be informed that the RO 
will assist him in obtaining identified 
evidence, should he require such assistance.  

After the above requested action has been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant, and he should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




